Citation Nr: 1746754	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to service connection for a gastric problem, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran had active duty for training from June 1987 to August 1987, active duty from July 1989 to November 1989, from November 1989 to March 1990, from November 1990 to July 1991, and from October 1998 to January 2001. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case was later transferred to the RO in Waco, Texas and the RO in St. Petersburg, Florida which is the Agency of Original Jurisdiction (AOJ) in this matter.

In his November 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  In an October 2015 statement, the Veteran's representative withdrew the hearing request.  38 C.F.R. § 20.704(e) (2016).

This matter was previously remanded in July 2015 and December 2016 and has been returned to the Board for appellate review.  

In the December 2016 Board remand, the Board indicated that the issue of service connection for ringing in the ears had been raised by the Veteran's October 2016 VA Form 21-526EZ and referred the matter for development.  To date, it does not appear the Veteran or the AOJ have taken action on the matter.  As the issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue, and it is again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In an August 2017 rating decision, the Veteran was granted entitlement to service connection for hypertension, headaches, and right sciatica neuropathy.  Additionally, the Veteran was granted entitlement to service connection for chronic kidney disease with an evaluation of 80 percent, effective October 31, 2008, and 100 percent evaluation assigned from May 5, 2015, as well as granted entitlement to individual unemployability.  The Veteran was also awarded entitlement to special monthly compensation based on statutory housebound criteria being met from October 31, 2008.  As these constitute grants of full benefits, the issues are no longer before the Board on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's gastroesophageal disease (GERD) was not incurred in active service and is not otherwise related to service or to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in November 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in September 2011 and May 2017. 

Accordingly, the Board will address the merits of the claim.

	II.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated during active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  





Analysis

As an initial matter, the Board notes the Veteran's contention that exposure to environmental hazards during the Gulf War caused his gastroesophageal reflux disease (GERD).  However, the Veteran was afforded a May 2017 VA esophageal conditions examination and the examiner addressed the Veteran's lay assertions that Gulf War environmental hazards including inhaling vaporized oil caused his GERD.  The examiner explained that GERD is a diagnosable chronic condition with partially explained etiology.  Therefore, GERD is not one of the presumptive conditions that are part of a medically unexplained chronic multi-symptom illness of unknown etiology due to Southwest Asia.  As such, presumptive service connection does not apply.  See 38 C.F.R. § 3.317.

With respect to service connection on a direct and secondary basis, the Board notes that the Veteran has a current diagnosis of GERD.  See May 2017 VA Examination Report.  Therefore, element one of direct and secondary service connection is met.

Regarding the second element of service connection, direct service connection requires an in-service incurrence or aggravation of a disease or injury.  The Board notes that the Veteran's service treatment records (STRs) include a November 1998 chronological record of medical care note indicating the Veteran was seen for complaints of nausea and diarrhea that lasted for three hours since eating "noon show" and the Veteran reported that he had five watery stools.  Affording the Veteran the benefit reasonable doubt, the Board finds that element two of direct service connection is met.  With regard to the second element of secondary service connection, a service-connected disability, the Veteran is service connected for PTSD.  Thus, element two of secondary service connection is also met.

Turning to element three, nexus, with respect to direct service connection, the Veteran was afforded a May 2017 VA esophageal conditions examination and the examiner opined that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained there was no objective evidence of signs and symptoms of GERD while in active service.  In November 1998, the Veteran was seen in clinic for nausea and vomiting for three hours.  This was associated by acute watery stools after eating breakfast.  GERD treatment first noted in the record was in 2009 with the medication list including Omeprazole 20mg for heartburn and stomach.  The examiner concluded that the Veteran's GERD condition could not possibly be linked to active military service.  The examiner added that the November 1998 symptoms were a onetime occurrence, and such symptoms are not related to GERD.  The Board finds the May 2017 examiner to be competent and credible and affords probative weight as the examiner reviewed the record and provided a thorough rationale.  There is no medical opinion evidence to the contrary, thus element three for direct service connection has not been satisfied.

As to the third element of secondary service connection, a relationship between the diagnosis of GERD and the Veteran's service-connected PTSD, the Veteran was afforded a September 2011 VA general medicine examination and the examiner indicated that with regard to the Veteran's claim of GERD as secondary to PTSD, the medical literature was researched and according to the online medical reference "UpToDate," PTSD is not a recognized risk factor for the development of GERD.  Therefore, the examiner opined that it was considered unlikely that the Veteran's GERD was secondary to his service-connected PTSD.  The Board finds the VA examiner competent and credible and affords probative weight as it was based on a review of the record and medical literature. 

The record includes a July 2015 private psychiatrist opinion from Dr. R. G. wherein he opined that the Veteran had a causal relationship between his PTSD/Anxiety and GERD.  Dr. R.G. indicated that the Veteran had a history of GERD and underwent a February 2014 endoscopy and colonoscopy and the results of the endoscopy were positive for ulcers and hiatal hernia.  Dr. R.G. indicated that the Veteran often complained of nervous stomach in relation to anxiety.  Dr. R.G. explained that medical studies have proven that a relationship exists between anxiety and gastro-internal reflux problems.  See Severe Gastro-esophageal Reflux Symptoms in Relation to Anxiety, Depression and Coping in a Population-Based Study.  C. Jansson; H. Nordenstedt; M.A. Wallander; S. Johansson; R. Johnsen; K. Hveem; J. Lagergren.  www.medscape.com/viewarticle/561866.  

The Board finds the private psychiatrist competent and credible.  However, the Board affords this opinion reduced probative weight because Dr. R.G. does not explain why, in the Veteran's particular case, his PTSD has caused his GERD.  Instead, Dr. R.G. merely references an article, but does not explain how this particular article related to the Veteran's specific symptomatology.  Therefore, as the opinion is not supported by a complete rationale, it is afforded decreased probative value.

The Veteran was afforded a May 2017 VA examination and the examiner opined that the Veteran's GERD was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected PTSD.  The examiner explained that a correlation or relationship and/or risk factors do not equal causality or causal link.  The examiner reviewed medical literature, including UpToDate, which stated that PTSD is not a recognized risk factor for the development of GERD.  The examiner found no current medical literature to support a nexus or direct causal relationship of PTSD and GERD.  Instead, the examiner noted that the Veteran's GERD symptoms can be attributed to hiatal hernia which was found during EGD in 2014.  The examiner added that hiatal hernias are the leading causes of GERD.  Therefore, the examiner concluded that it was considered unlikely that the Veteran's GERD was secondary to his service-connected condition.  

The May 2017 VA examiner further opined that the Veteran's GERD was not at least as likely as not aggravated beyond its natural progression by his service-connected PTSD.  The examiner indicated that she could not determine a baseline level of severity of GERD based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by service-connected PTSD because there was not enough medical evidence to support a determination of a baseline severity.  The examiner indicated that regardless of an established baseline, the Veteran's GERD was not at least as likely as not aggravated beyond its natural progression by his service-connected PTSD.  The examiner explained that GERD was less likely aggravated by the Veteran's PTSD because the results of the 2014 EGD showed that gastritis, hiatal hernia, and gastric diverticulum were likely the cause of his GERD and not aggravated by his PTSD.  The most common causes of gastritis are certain medications such as aspirin, ibuprofen, or naproxen, when taken over a longer period of time; drinking too much alcohol; and infection of the stomach with bacteria called Helicobacter pylori.  Gastric diverticulum is sac-like projection that usually originated from the gastric fundus, most commonly on the posterior surface.  This is not caused by nor aggravated by PTSD.  

The Board finds the examiner competent and credible and finds the examiner's opinions highly probative.  In particular, the examiner provided a thorough rationale that distinguished a correlation from a causal relationship.  The examiner emphasized that the literature he reviewed did not indicate that PTSD was a risk factor for the development of GERD.  The examiner instead explained why the hiatal hernia was most likely the cause of his GERD.  The examiner explained how the Veteran's GERD was not aggravated beyond its natural progression by his service-connected PTSD, and instead described alternative etiologies, none of which pertain to the Veteran.  The examiner based her conclusions on facts specific to the Veteran (i.e. finding of hiatal hernia).  Therefore, significant probative weight is afforded. 

To the extent the Veteran asserts his GERD was incurred in or aggravated during his military service or was proximately due to or aggravated by his service-connected PTSD, as a lay person, he has not shown to be capable of making such conclusions on inherently medical questions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The link between his current GERD and military service or service-connected PTSD is one requiring specialized training sufficient to render such an opinion.  Specifically, the diagnosis and determination as to the etiology of his GERD are matters not capable of lay observation, and require medical expertise and testing to assess.  The Veteran has not indicated that he has such training and experience.  

As explained above, the Board affords the most probative value to the May 2017 VA examination findings and opinions.  Thus, the preponderance of the evidence is against a finding that the Veteran's current GERD manifested in service, is proximately due to or aggravated by his service-connected PTSD, or is otherwise related to service.  Accordingly, the benefit of reasonable doubt doctrine is not for application in this instance, and the claims for entitlement to both direct and secondary service connection for GERD, to include as secondary to service-connected PTSD with major depressive disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for GERD, to include as secondary to service-connected PTSD with major depressive disorder, is denied. 







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


